                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 ROSE ST. GODDARD,                               CV-19-22-GF-BMM

 Plaintiff,                                      ORDER

 v.

 NATIVE AMERICAN BANK,

 Defendant

       The Court has been informed that this case has settled at a settlement

conference on July 16, 2019. (Doc. 24.) Accordingly, IT IS HEREBY

ORDERED that all deadlines in the case are VACATED and all motions

TERMINATED. The parties shall file a stipulation for dismissal and submit to

the undersigned a proposed order of dismissal on or before September 20, 2019,

or show good cause for their failure to do so.


       DATED this 3rd day of September, 2019.




                                        -1-
